COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00396-CV


Rose Starnes                             §    From County Court at Law No. 1

                                         §    of Tarrant County (2013-004833-1)
v.
                                         §    March 20, 2014
AH4R I TX DFW, LLC, A Delaware
Limited Liability Co.                    §    Per Curiam


                                  JUDGMENT

        This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed as

moot.


                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM